DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 02/25/2021 concerning the rejection of claims 1 and 19 under 35 USC 102(a)(2) as being anticipated by Xing have been fully considered but they are not persuasive as Xing teaches the claimed arrangement as explained in the rejections below.
The amendments to claim 3, however, do obviate the rejection put forth in the previous Office action and a new rejection of claim 3 as well as a corresponding rejection of claims 1 and 9 under 35 USC 103 is presented below.
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 9-11, “the shared shared line…” should be --the shared line--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claims 19 and 20 begin, “The method of claim 10,” however claim 10 has been cancelled.  Because a dependent claim contains all of the limitations of the claim(s) from which it depends, and the dependency of claims 19 and 20 cannot be determined, the limitations of the claims are unclear, rendering the claims indefinite.  For the purposes of examination, the claims will be treated as depending from claim 9, in which case they are substantial duplicates of claims 11 and 12, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 8, 9, 11, 12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG-Pub. No. 2017/0234332 to Xing et al.
Regarding independent claim 1, Xing teaches a pumping system comprising at least a first pump (1) and a second pump (2), each of said pumps comprising a respective intake (21, 22), a respective discharge (23, 24), and one or more dry gas seals (10, 11) and being switchable between a standby condition and a running condition (para. 7), and a shared process fluid delivery circuit (between lines 5, 6 and 8, 9, see Fig. 3) fluidly connecting the respective fluid discharge of each of said pumps to the dry gas seal of each of said pumps (Fig. 3, para. 38), the shared process fluid delivery circuit comprising a shared line (connecting 5 and 6, Fig. 3) fluidly connecting the respective discharge of each of the pumps to a shared header (7) fluidly connected to the one or more dry gas seals of each of the pumps, the shared line further comprising a heater upstream of the shared header (see annotated Fig. below).  Regarding the limitation, “the shared line further comprising a heater upstream of the shared header,” the components shown in/on line 7 in Fig. 3 of Xing must necessarily be connected via a physical line or 

    PNG
    media_image1.png
    295
    674
    media_image1.png
    Greyscale


Regarding dependent claim 4, Xing teaches the pumping system of claim 1 (as set forth above), wherein downstream to said shared header said shared branch of said shared process fluid delivery circuit splits into a first return branch line (8) fluidly connecting said shared header to said one or more dry gas seals of the first pump (Fig. 3), and into a second return branch line (9) fluidly connecting said shared header to the dry gas seals of the second pump (Fig. 3).
Regarding dependent claim 6, Xing teaches the pumping system of claim 1 (as set forth above), wherein said pumps are centrifugal pumps (para. 7).
Regarding dependent claim 8, Xing teaches the pumping system of claim 1 (as set forth above), further comprising a control unit configured to switch the operative conditions of said pumps and to control the operative condition of said shared process fluid delivery circuit (the controller responsible for the coordination of the steps described in para. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is further rejected, and claims 2, 3, 9, 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2017/0234332 to Xing et al.  
Regarding independent claim 1 and dependent claim 3, Xing teaches a pumping system comprising at least a first pump (1) and a second pump (2), each of said pumps comprising a respective intake (21, 22), a respective discharge (23, 24), and one or more dry gas seals (10, 11) and being switchable between a standby condition and a running condition (para. 7), and a shared process fluid delivery circuit (between lines 5, 6 and 8, 9, see Fig. 3) fluidly connecting the respective fluid discharge of each of said pumps to the dry gas seal of each of said pumps (Fig. 3, para. 38), and the shared process fluid delivery circuit comprising a shared line (connecting 5 and 6, Fig. 3) fluidly connecting the respective discharge of each of the pumps to a shared header (7) fluidly connected to the one or more dry gas seals of each of the pumps (claim 1), and
wherein said shared line is provided with at least a reduction valve (7-2, or, alternately 5/6) to reduce the pressure of the barrier fluid in the shared line coming from the respective discharge of each of the pumps, and a filter (7-1), the reduction vale and the filter being upstream of both the heater and the shared heater (claim 3).
Xing fails to teach a heater at the upstream side of the shared line (claim 1) or the reduction valve being upstream of the filter so that the barrier fluid in the shared line is filtered and heated after the pressure of the barrier fluid is reduced (claim 3).
Since applicant has not disclosed that having the pressure reducing valve, filter, and heater arranged in the order claimed solves any stated problem or is for any particular purpose above the fact that the reducing valve reduces the pressure of the barrier fluid, the filter filters the barrier fluid, and the heater heats the barrier fluid prior to providing the barrier fluid to the seals and it appears that the fluid circuit of Xing would perform equally well with the components in the order claimed by applicant, it would have been an obvious to modify the fluid circuit of Xing by rearranging the components as claimed for the purpose of reducing the pressure, filtering, and heating the barrier fluid as an obvious matter of design choice. MPEP 2144.04(VI)(C), In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Xing teaches the pumping system of claim 1 (as set forth above), including two fluid lines (8, 9) exiting the shared header (Fig. 3), but fails to teach that each of said pumps has two dry gas seals, each of the two fluid lines further dividing into at least two separate branches, each of the at least two separate branches configured to deliver fluid to a respective one of the two dry gas seals of each of the pumps.
As discussed in the rejection of claim 1 above, Xing does teach two fluid lines (8, 9) splitting from a shared header (7) and each supplying fluid to a dry gas seal (10, 11).  The two further dry gas seals claimed in claim 2 have the same claimed structure as the two seals claimed in claim 1 therefore, it would follow that they would perform the same function (sealing) in the same way (providing a sealing gas to block unwanted leaking).  The addition of the two further pumps claimed in claim 2 is therefore determined to be a duplication of parts.  Although Xing does not disclose the additional two seals, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding independent claim 9, Xing teaches a method comprising the steps of receiving a barrier fluid from a discharge port of a first pump into a shared process fluid recovery circuit coupled with the discharge port (para. 38), reducing pressure of the barrier fluid (via orifice plate 7-2, para. 39), 
Regarding dependent claims 11 and 19, Xing teaches the method of claim 9 (as set forth above), wherein when the first pump is in a running condition and the second pump is in a standby condition, and the barrier fluid coming from the running condition is provided to the dry seal of the standby pump (para. 7).
Regarding dependent claims 12 and 20, Xing teaches the method of claim 9 (as set forth above), further comprising the step consisting of switching the functioning conditions of the two pumps so that the first pump reaches a standby condition and the second pump reaches a running condition, the barrier fluid coming from the running condition pump is provided to the dry seal of the standby pump (para. 7).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2017/0234332 to Xing et al in view of US Pat. NO. 9,303,654 to Felix.  Xing teaches the pumping system of claim 1 (as set forth above), including barrier fluid delivery ducts with valves (3, 4), but fails to teach the ducts including check valves.
Felix teaches a barrier fluid circuit (abstract) which features check valves (col. 5, ll. 66 - col. 6, ll. 7).
Felix also teaches that installing check valves prevents both the backflow of the barrier fluid, but also the intrusion of the pumping medium into the barrier fluid delivery circuit (col. 5, ll. 66 - col. 6, ll. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to include check valves in each of the barrier fluid delivery ducts of Xing as taught by Felix as a combination of prior art elements to achieve the predictable result of preventing backflow of the barrier fluid or intrusion of pumping medium into the barrier fluid circuit (Felix col. 5, ll. 67 - col. 6, ll. 7).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG-Pub. No. 2017/0234332 to Xing et al in view of US PG-Pub. No. 2014/0178178 to Besson.  Xing teaches the pumping system of claim 1 (as set forth above), including fluid being discharged (at outlets 23, 24), but fails to teach that the fluid being discharged is carbon dioxide.
Besson teaches a pump using a gas seal which discharges carbon dioxide (para. 7).
Both Xing and Besson teach pumps which utilize a barrier fluid for a gas seal (abstracts).  Xing goes on to teach that its configuration allows for continuous operation even in the event of pump malfunction or damage (para. 7).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pump system of Xing by using it to pump (i.e. discharge) carbon dioxide as taught by Besson in order to ensure continuous pump operation (Xing para. 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745